Citation Nr: 1417597	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor. 

2.  Eligibility for Dependents Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office in Louisville, Kentucky that denied service connection for cerebral atrophy, to include right anterior dysfunction, and neurological symptoms, including tremor and headache, dizziness, difficulty breathing, blurred vision, etc., and eligibility for Dependents Educational Assistance under 38 U.S.C. Chapter 35.

The Veteran was afforded a videoconference hearing in November 2011 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  During the hearing, the appellant affirmatively withdrew the issues of entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability and an earlier effective date for service connection for hearing loss and tinnitus from appellate consideration. 

In January 2012, the Board issued a decision that denied the claims for service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor and for Dependents Educational Assistance under 38 U.S.C. Chapter 35.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision form the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveal no additional pertinent records.


FINDINGS OF FACT

1.  Chlorine gas and formaldehyde exposure in service resolved without chronic residuals.

2.  Cerebral atrophy was not manifested in service or within one year of discharge from active duty and is unrelated to service.

3.  The Veteran does not have a permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  Cerebral atrophy was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for basic eligibility for Dependents Educational Assistance benefits under 38 U.S.C. Chapter 35 have not been met. 38 U.S.C.A. §§ 3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decisions on the claims by letter dated in December 2009 that addressed the required notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA clinical data have been received and have been considered.  The Veteran was afforded a VA examination in January 2010 with a supplemental report and clinical opinion in May 2010 that is considered adequate for adjudication purposes.  The voluminous evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

As to the claim of basic eligibility for Dependents Educational Assistance under 38 U.S.C. Chapter 35, the operation of law precludes a favorable determination as to this matter. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  

The Veteran also presented testimony before the undersigned Veterans Law Judge in November 2011.  During the Board hearing, the undersigned clarified the issues on appeal and any evidentiary defect, and the Veteran was asked if there was any outstanding evidence to support his claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection for Cerebral Atrophy

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Factual Background 

The Veteran's neurologic status was evaluated as normal on examination in April 1974 prior to service entrance.  In December 1975, he was seen for complaints of headache and thought that the cause of such was working in a bunker possibly containing chlorine gas.  He related that he wore a mask but that it leaked and that he breathed the gas for approximately one-half hour before getting a mask that worked.  It was recorded that there were no complaints of burning eyes but that his throat felt raw.  He said that his face felt like it was on fire.  On examination, the throat was observed to be slightly red and the lungs were normal.  Tylenol or aspirin was prescribed.  

In January 1976, the appellant sought treatment stating that while trying to open a 50-gallon drum of formaldehyde, it sprayed in his face and eyes.  Treatment consisted of flushing the face and eyes with Phisohex.  On examination in August 1978 for separation from service, the head, face, and neurologic status were evaluated as normal. 

A claim of entitlement to service connection for neurological disorders was received in December 2009.  The Veteran stated that all his problems were caused by the unknown gas or chemical that he was exposed to in a bunker in service.

VA outpatient records dating from 2006 reflect that in May 2009, it was reported that the Veteran was a surgical technician and that this required standing regularly, at times through very long cases, in the operating room.  It was noted that he had developed difficulties with edema and neuropathic pain of the lower extremities that were worsened by prolonged standing.  Clinic notes indicated that he also had diabetes mellitus and that this might have been difficult to control when standing in the operating room for hours.  The examining physician recommended that his work conditions be altered to accommodate his limitations, or that he be assigned to another position that did not require prolonged standing.  In August 2009, the Veteran was noted to have tremor with no focal neurological defects.  An evaluation by neurology was indicated.  In September 2009, it was recorded that he was not fit to work at any job due to problems listed that included obvious rapid fine tremor at rest, and stuttering as tremor worsened.  

The Veteran underwent brain SPECT imaging in September 2009 that was interpreted as showing markedly decreased activity in the parietal and frontal areas and findings consistent with brain atrophy.  In a neuropsychological report for VA dated in October 2009, it was reported that he presented for evaluation with a right hand resting tremor, blurred vision and poor balance that had begun approximately two years before.  The examiner noted that he also demonstrated articulation problems in part due to muscular disruption of the airway, and difficulty with word finding, among other disorders.  Following evaluation, it was concluded that the results of such suggested significant right anterior cerebral dysfunction and were relatively consistent with a recent brain scan as well as his cognitive complaints.  The examiner stated that the origin of the Veteran's difficulties were extremely difficult to discern at that point.

The Veteran was afforded a VA brain and spinal cord examination in January 2010.  Extensive in-service history was provided by the appellant, to include exposure to chlorine or an unknown gas in service when his gas mask leaked, and having been struck in the head by a nightstick after returning from AWOL after 67 days.  He related that he had had migraine headaches and photosensitivity since leaving service, and had developed memory problems and tremors within the past two years.  The examiner noted that a few copied service treatment records were reviewed.  Following a comprehensive examination, a diagnosis of cerebral atrophy, right anterior cerebral dysfunction and essential tremor - all of uncertain etiology per neurology and neuropsychology examiner, was rendered.  It was noted that the Veteran no longer scrubbed in surgery but still tried to work in the instruments department although that was not going very well.   The examiner stated that "I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION." She commented that the exposure in 1975 was possibly to chlorine gas and the complaints were headaches and upper respiratory symptoms at that time.  It was opined that there was no evidence that this became a chronic medical condition in service and that there were no medical records from service until 2008, some 30 years later.  It was noted that he was functional as a surgery scrub technician until about two years before and was currently on limited duty.  The examiner related that the Veteran's PCP notes and VA computerized records were reviewed and that they all stated that the findings at that point were of unclear etiology.  The examiner reiterated that "Therefore without further evidence, it would be 'mere speculation' for me to state if his current neurologic complaints are related to chemical exposure in service."

The Veteran's claims folder was referred to a VA examiner in May 2010 for review of the evidence and a clinical opinion.  The examiner recited history as reported by the Veteran, referred to pertinent service treatment records, and indicated that medical authority was utilized.  An extensive overview of the effects of chlorine gas and formaldehyde contact was presented, as well as a detailed analysis of the health consequences relative to the Veteran.  The examiner opined that in the appellant's case, the claimed neurologic problems were less likely than not caused by or a result of his exposure to and treatment for chemical exposure in service.  The rationale provided for the opinion was that the Veteran was seen twice in service for chemical exposure, but that per the medical literature, his presentations as shown during active duty were consistent with acute exposure to those substances.  It was added that upon further literature review, long-term consequences of acute exposure to those substances were rare and were of a respiratory nature.  The examiner stated that "I could find no evidence of long-term neurologic complications from acute exposure to either substance."  It was noted that the case was complicated by the fact that the Veteran currently stated that he doubted exposure was to chlorine gas but thought that it was to some other type of gas that would have to be an unknown substance.  It was reported that the appellant was seen in service for other disorders including flu, and upper respiratory, gastrointestinal and ear complaints, but that other than the two notes referring to contact with chlorine and formaldehyde there was no mention of any other chemical exposure.  It was noted that there were no medical records after service until 2006, some 28 years later, and that he functioned as a surgical technician for 28 years after active duty.  The examiner related that neurologic symptoms seemed to manifest approximately two to three years before that was approximately 29 to 30 years after service, and that without further evidence, current symptoms were less likely due to chemical exposure in service. 

Analysis

The Veteran currently carries a diagnosis of cerebral atrophy, right anterior cerebral dysfunction and essential tremor that he attributes to service.  He maintains that this was the result of chlorine, formaldehyde, or some other chemical exposure during active duty.  

Service treatment records do indeed document that the Veteran received medical attention for accidental contact with both chemicals.  The evidence reflects, however, that following each instance of treatment, there is no record of any continuing residuals.  The service clinical records do not indicate treatment for brain pathology.  On examination in 1978 at discharge from active duty, the head and neurologic status were evaluated as normal.  In view of such, the Board finds that the evidence is not consistent with a finding that accidental exposure to chlorine gas or formaldehyde or other chemical resulted in a chronic disorder.  

Moreover, VA outpatient clinical records dating from 2006 do not reflect evidence of a disability diagnosed as cerebral atrophy until 2009.  This is more than three decades after discharge from active duty.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service can be considered as one factor against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent with the normal findings at separation from service and VA outpatient records prior to 2009.  

The Board also concludes that as to cerebral atrophy, the presumption of service connection does not attach.  This is because no evidence has been received to show that an organic disease of the nervous system was manifested during active duty or within one year of service discharge.  There is no reliable evidence in the record to show other than that the disability was first clinically indicated more than a year after separation from active duty.  In this instance, the Board is not presented with mere silence.  Rather, the 1978 discharge examination disclosed that neurologic status was normal.  Furthermore, VA records dating from 2006 do not indicate that he began to seek treatment for neurologic symptoms diagnosed as cerebral atrophy until 2009, more than three decades after service.  When seen in 2009, he reported an approximately two-year history of such symptoms rather than in-service onset.  In view of such, the Board finds that service connection for cerebral atrophy and residuals thereof are not warranted. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Additionally, there is negative medical evidence against the Veteran's claim.  The Board observes that although it was concluded in 2009 that the origin of the Veteran's brain disease was extremely difficult to pinpoint, subsequent VA examinations were more conclusive.  Although the VA examiner in January 2010 appeared to hedge in stating that issue could not be resolved without speculation, she clearly found that there was no evidence that chemical exposure in service became a chronic medical condition.  

In Jones v. Shinseki, 23 Vet.App. 82 (2009), the Court held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Here although language to the effect of resorting to speculation was used, the examiner was in fact able to offer a clear opinion on a relevant question as to whether chemical exposure in service became a chronic disorder.  As such, the Board finds that the VA examiner's report is essentially in accord with Jones, and there is no reluctance in relying on the opinion provided.  Moreover, the examiner's opinion clearly comports with the VA examiner's report in May 2010 who thoroughly reviewed the record, presented detailed rationale and an analysis supported by medical authority.  It was found on that occasion that there was no evidence of long-term neurologic complications from acute exposure to either substance in service, and that the Veteran's neurologic problems were less likely than not caused by or a result of chemical exposure in service.  The Board would add that in both cases, the examiners referred to the Veteran's decades long history of functioning in his profession without a problem and the onset of symptoms no more than two to three years before.  Such observations clearly tend to support a finding that cerebral atrophy was of recent onset.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his cerebral atrophy and right anterior cerebral dysfunction with essential tremor is related to his service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinions of the VA examiners.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


II.  Eligibility for Dependents Educational Assistance
under 38 U.S.C. Chapter 35

For the purposes of educational assistance under Chapter 35, a dependent of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021. 

The Veteran is service connected for tinnitus rated 10 percent disabling, perforation of the left tympanic membrane, rated zero percent, and bilateral high frequency sensorineural hearing loss, rated zero percent disabling.  A combined disability rating of 10 percent is in effect for service-connected disability.  

In this case, although the Veteran was honorably discharged, he does not currently have a permanent total service-connected disability.  Indeed, the Veteran's service-connected disabilities, as delineated above, are rated no more than 10 percent disabling on the whole.  Accordingly, the Board finds that the Veteran clearly does not meet the criteria for DEA benefits as a matter of law and basic eligibility is not established. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

 

ORDER

Service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor is denied.

Eligibility for Dependents Educational Assistance (DEA) under 38 U.S.C. Chapter 35 is not established.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


